              Case 3:20-cv-05090-RJB Document 18 Filed 08/27/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
            JAMES LEE DAWSON,
 8                                                             CASE NO. 3:20-CV-5090-RJB-JRC
                                  Petitioner,
 9                                                             ORDER ADOPTING REPORT AND
                   v.                                          RECOMMENDATION
10
            JEFFREY A UTTECHT,
11
                                  Respondent.
12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
14
     record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 17).
16
            (2)    The case is dismissed with prejudice.
17
            (3)    A certificate of appealability is denied.
18

19          DATED this 27th day of August, 2020

20

21

22                                        ROBERT J. BRYAN
                                          United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
